Citation Nr: 1823255	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for service-connected chondromalacia, right knee, with degenerative joint disease ("right knee disability").

2.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected left knee degenerative joint disease ("left knee disability"), for limitation of extension.

3.  Whether the reduction of the evaluation for service-connected left knee degenerative joint disease ("left knee disability"), for limitation of flexion, from 10 percent to 0 percent, effective December 8, 2017, was proper.


REPRESENTATION

The Veteran represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2018 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  The electronic claims file contains a transcript of the hearing.  

The right knee disability claim was previously remanded by the Board in May 2017 for further evidentiary development.  The Board finds there has been substantial compliance with its previous remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has also waived initial RO consideration of relevant evidence received since the October 2017 Supplemental Statement of the Case.  See March 2018 correspondence; 38 C.F.R. § 21.1304(c) (2017).  Accordingly, appellate consideration may proceed.

The Board acknowledges that the Veteran filed a timely VA Form 9 substantive appeal in November 2017 regarding the issues of entitlement to service connection for femur condition/cancer, myelodysplastic syndromes (chondrosarcoma), and multiple myeloma.  In the November 2017 VA Form 9, the Veteran requested both a videoconference hearing and a Travel Board hearing.  VA responded in December 2017 that his request for a Travel Board hearing had been processed and offered additional options for a Board hearing.  The Veteran has not responded to this letter.  Nonetheless, these issues remain in appellate status.  Since the Veteran is currently waiting for a Travel Board hearing on these matters, they are not ripe for adjudication at this time.  The Veteran should expect further contact from VA regarding the scheduling of this Travel Board hearing.

As noted in the last remand decision, the Veteran was granted an effective date of June 29, 2010, but no earlier, for the 10 percent evaluation for the right knee disability in the Board's October 2015 decision.  In its February 2016 implementing rating decision, the RO acknowledged the Board's decision within the reasons and bases, but mistakenly assigned an effective date of September 25, 1980 for the grant of a 10 percent evaluation for service-connected right knee disability under Diagnostic Code 5010-5261.  Although the Veteran has indeed been service-connected for the right knee since 1980, he was at zero percent until the award of a 10 percent rating in June 2010.  Accordingly, the matter is REFERRED to the RO for correction of this clerical error and consideration of the retroactive payment apparently sent to the Veteran.

The Veteran's claims concerning his service-connected left knee disability are addressed in the remand portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran has been in receipt of a 10 percent rating under Diagnostic Code 5261 for extension of the right knee limited to 10 degrees. 

2.  Throughout the period on appeal, there is no probative evidence establishing that the Veteran's right knee disability has been manifested by ankylosis; recurrent subluxation or lateral instability; symptomatic dislocation or removal of the semilunar cartilage (meniscus); limitation of extension greater than 10 degrees; impairment of tibia and fibula; or genu recurvatum. 

3.  Since January 25, 2018, the Veteran's right knee has exhibited clinical evidence of flexion limited to 40 degrees, sufficient to warrant a 10 percent rating under Diagnostic Code 5260.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of extension of the right knee under Diagnostic Code 5261 have not been met.  38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for the assignment of a separate 10 percent rating, but no higher, for limitation of flexion of the right knee under Diagnostic Code 5260 have been met since January 25, 2018.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision have been previously provided to the Veteran in the May 2011 Statement of the Case and the January 2013, February 2016, and October 2017 Supplemental Statements of the Case.  As the Veteran has been well apprised of the laws governing this appeal, they will not be repeated here.  With these procedural matters established, the Board now turns to adjudicating this appeal.

INCREASED DISABILITY RATING FOR RIGHT KNEE

The Veteran seeks a disability rating in excess of 10 percent since June 29, 2010 for his service-connected right knee disability.  His right knee is currently rated under Diagnostic Code 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).  In this case, Diagnostic Code 5010 provides rating criteria for traumatic arthritis and Diagnostic Code 5261 provides rating criteria for limitation of extension of the knee.  The Veteran contends he is entitled to a higher disability rating for his right knee.

	A.  Summary of Relevant Evidence

The Veteran was afforded a VA examination in October 2010 to assess the severity of his right knee disability.  The Veteran was noted as having undergone a right knee arthroscopy, partial medial meniscectomy, and chondroplasty of patella in May 2006 to treat a right knee medial meniscus tear.  The Veteran reported instability in the right knee joint, with pain, stiffness, and weakness.  The Veteran experienced weekly locking episodes and constant effusions, but no inflammation.  The Veteran reported moderate flare ups occurring every 2 to 3 weeks.  Clinically, the Veteran was shown to have crepitus, tenderness, pain at rest, abnormal motion, and guarding movement in the right knee.  The Veteran did not objectively exhibit grinding or instability.  The Veteran had patellar abnormality manifested by abnormal tracking and subpatellar tenderness.  The Veteran also objectively exhibited meniscus abnormality shown by effusion, but without locking or dislocation.  The right knee meniscus was noted as being surgically absent.  The Veteran experienced pain with active motion on the right side resulting in flexion range of motion from -10 to 70 degrees.  There were no additional limitations in range of motion testing following repetitions.  There was no joint ankylosis.

The Veteran was afforded a second VA examination in December 2015 to assess the severity of his right knee disability.  The Veteran subjectively reported buckling of the right knee with every step, but that he could walk 1/4 mile before knee pain worsened.  Upon physical examination, range of motion testing showed flexion from 0 to 90 degrees and extension from 90 to 0 degrees; this abnormal range of motion prevented the Veteran from climbing stairs or walking up ramps, and limited activities of daily living.  After repetitive use testing, the Veteran reported increased pain which resulted in a functional loss, with range of motion decreases to 0 to 70 degrees of flexion and 70 to 0 degrees of extension.  The Veteran had no right knee ankylosis, no recurrent subluxation, and no lateral, anterior, posterior, or medial instability.  He exhibited recurrent effusion and swelling at the end of the work day. 

The Veteran's VA outpatient records record chronic right knee pain throughout the period on appeal.  The most probative evidence, relevant to the diagnostic criteria being applied in this appeal, comes from physical therapy treatment records recorded in Fall 2014, in which the Veteran's right knee range of motion was normal in the supine position, with stiffness.  See August, October, December 2014 VA treatment records.  Isolated treatment records from December 2013 and March 2014 also showed full range of motion in the right knee. 

The Veteran's private treatment records from the period on appeal have also been considered in this adjudication.  However, these records contain little relevant information in applying the diagnostic criteria at issue, as these records tended to focus on the Veteran's non-service-connected hip disability, which is not on appeal. 

The Veteran was afforded a third VA examination in June 2017 to assess the severity of his right knee disability.  The Veteran reported flare ups in the right knee resulting in pain with walking, kneeling, squatting, and climbing.  Clinically, right knee range of motion testing showed flexion from 0 to 50 degree and extension from 50 to 10 degrees.  However, the examiner cautioned that the Veteran gave poor effort during range of motion testing and that normal range of motion was observed during other portions of the examination.  The examiner explained:
	
Patient was observed having a normal unassisted gait.  He was observed sitting upright in a chair.  He was observed bending his knee to remove and place his braces on and off.  When laying down on examination table, he was observed bending his knees with full ROM with the bottom of his foot resting on the examination table. 

Thus, for the purposes of the forthcoming analysis, the Board finds that the Veteran had normal range of motion during this examination, per the VA examiner's explanation.  Repetitive use testing did not result in additional functional loss.  The Veteran did not have ankylosis, recurrent subluxation or lateral instability, or recurrent effusion on examination.  Joint stability testing was not performed, because the Veteran would not relax and allow the examiner to bend his knee. 

The Veteran was afforded a final VA examination in January 2018, which assessed the severity of his right knee disability.  Range of motion testing recorded flexion from 0 to 50 degree and extension from 50 to 0 degrees, resulting in a stunted gait.  Pain and crepitus was observed and medial joint line was tender to firm palpation.  No additional functional loss was recorded after repetitive use testing.  Pain from flare-ups resulted in decreased range of motion; flexion from 0 to 40 degrees and extension from 40 to 0 degrees.  There was no ankylosis, no history of subluxation, and no anterior/posterior/medial/lateral instability.  The Veteran exhibited no current meniscal symptoms, as pain was attributed to knee arthritis.  

	B.  Legal Analysis

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14  (2017).  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  With this principle in mind, the Board's analysis will take into consideration all applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In reviewing the record, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum associated with the right knee during the appeals period.  Thus, Diagnostic Codes 5256, 5262, 5263 do not apply in this case.  

The Board has also considered whether the Veteran is eligible for a disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability in the knee.  The Board finds that the evidence does not support a separate compensable rating under Diagnostic Code 5257, as there is no objective, competent indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he had recurrent subluxation.  See all VA examinations showing no history of recurrent subluxation.  Instead, the Veteran has complained of instability and "buckling" of the right knee.  At the October 2010 VA examination, the Veteran reported joint symptoms of instability; however upon physical examination no findings of instability were noted.  Similarly, at the December 2015 VA examination, the Veteran reported buckling in the right knee, but anterior/posterior/medial/lateral instability were recorded as clinically normal.  At the June 2017 VA examination, joint stability testing could not be performed as the Veteran would not relax and allow the examiner to passively bend his knee.  At the January 2018 VA examination, all joint stability tests were normal.  Thus, at all VA examinations of record assessing the severity of the Veteran's right knee, he did not exhibit lateral instability sufficient to warrant an evaluation under this diagnostic code. 

At the August 2013 Travel Board hearing, the Veteran testified that he experienced instability in the right knee.  See hearing transcript, p. 13.  The record further reflects that the Veteran has utilized a knee brace and cane at various times during the appeals period for added support.  See also hearing transcript, pp. 5-6; see generally VA treatment records.  The Board has considered the Veteran's subjective reports of right knee instability and use of a right knee brace and cane throughout the appeals period.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's and drawer tests, as well as varus and valgus stress testing.  The medical records documenting the lack of instability are more probative than the Veteran's statements on the question of whether instability, as defined by the rating code, is manifested; considering that the VA examiners have medical expertise in evaluating specific types of instability.  In light of the consistently negative findings on ligamentous testing across the VA examinations covering the period on appeal, and an absence of instability findings in VA and private treatment records, the Board finds that weight of the medical evidence goes against a finding that the Veteran has recurrent subluxation or lateral instability in his right knee.  Consequently, the Veteran is not entitled to a separate rating under Diagnostic Code 5257.

In considering whether a separate rating is warranted under Diagnostic Code 5258, the evidence shows that the Veteran complained of pain and joint effusion, but he has not experienced episodes of locking, much less frequent episodes.  Moreover, while he did have a partial meniscectomy of the right knee, his semilunar cartilage (meniscus) has not been dislocated, as provided under Diagnostic Code 5258.  Finally, it is noted that the January 2018 VA examiner found that the Veteran experienced no symptoms as a result of a meniscal condition, and that any pain that was present was the result of arthritis.  Based on the above, the Veteran is not entitled to a separate rating under Diagnostic Code 5258 during the appeals period. 

With respect to an evaluation under Diagnostic Code 5259, the October 2010 VA examiner noted that the Veteran's semilunar cartilage (meniscus) was surgically absent; however, this appears to be an error, as more credible evidence elsewhere in the record establishes that the Veteran underwent a partial meniscectomy in May 2006.  As the Veteran did not have complete removal of semilunar cartilage (meniscus) from the right knee; rather, only partial removal of the semilunar cartilage (meniscus), a separate rating under Diagnostic Code 5259 is not warranted during the appeals period. 

The Veteran was initially assigned a 10 percent rating under Diagnostic Code 5261 because the degenerative changes in his right knee resulted in extension of the knee limited to 10 degrees.  See October 2010 VA examination.  While subsequent VA examinations failed to show sustained compensable extension limitations sufficient to continue this 10 percent evaluation under Diagnostic Code 5261, the Board declines to alter the RO's rating of this disability during the appeals period.  See December 2015, June 2017, January 2018 VA examinations showing normal extension in the right knee. 

Given that the Veteran has carried a 10 percent evaluation under Diagnostic Code 5261 throughout the appeals period, he is not entitled to a separate evaluation under Diagnostic Codes 5003 or 5010 during this same period; as to do so would constitute unlawful pyramiding because these codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14 (2017); Esteban, 6 Vet. App. at 261-262 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under Diagnostic Codes 5003 and 5010 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Code 5261 for limitation of extension of the knee.  See 38 C.F.R. § 4.71a (2017).

With respect to Diagnostic Code 5260, the evidence does not show flexion of the right knee limited to 60 degrees or less, until the January 2018 VA examination, at which point the examiner documented flexion limited to 50 degrees.  The examiner recommended an addition loss of range of motion of 10 degrees for right knee flexion due to the factors considered in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Affording the Veteran a liberal reading of the record, this 40 degree limitation in flexion warrants a separate 10 percent evaluation under Diagnostic Code 5260 as of the date of the VA examination, January 25, 2018.  The VA General Counsel has interpreted that separate disability evaluations may be assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04.  Thus, a separate 10 percent evaluation for limitation of flexion since January 25, 2018, in addition to the Veteran's already assigned 10 percent evaluation for limitation of extension during the same time period, does not constitute pyramiding.  38 C.F.R. § 4.14 (2017).  

Finally, as discussed briefly supra in regards to Diagnostic Code 5257, the Board has reviewed and considered the Veteran's sworn hearing testimony, as well as all other lay statements submitted by the Veteran regarding his right knee symptomatology.  The Board finds these statements to be credible and competent to the extent that they relay the Veteran's own experiences and personal observations.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by medical professionals over the subjective lay statements offered by the Veteran.  

CONCLUSION

Granting the Veteran a favorable reading of the evidence, his current 10 percent evaluation for limitation of extension under Diagnostic Code 5261, but no higher, is maintained throughout the appeals period.  He is also entitled to a separate 10 percent evaluation for limitation of flexion under Diagnostic Code 5260, effective January 25, 2018.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, and has applied the doctrine as appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for limitation of extension of the right knee under Diagnostic Code 5261 is denied.  

Entitlement to a separate 10 percent rating for limitation of flexion of the right knee is granted under Diagnostic Code 5260 from January 25, 2018 to present.


REMAND

In regards to the Veteran's claims for his service-connected left knee disability, the Board notes the Veteran filed a timely notice of disagreement in February 2018 following a rating decision rendered in February 2018.  The RO has not issued a Statement of the Case on this issue, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue, only if the Veteran perfects an appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to a rating in excess of 10 percent disabling for service-connected left knee disability based on limitation of extension and the propriety of the reduction of the evaluation from 10 percent to 0 percent, effective December 8, 2017 for left knee limitation of flexion.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


